Citation Nr: 0007303	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-17 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to nicotine dependence in service.

2.  Entitlement to service connection for hypertension, to 
include as due to nicotine dependence in service.

3.  Entitlement to service connection for asthma, to include 
as due to nicotine dependence in service.

4.  Entitlement to service connection for bronchitis, to 
include as due to nicotine dependence in service.

5.  Entitlement to service connection for emphysema, to 
include as due to nicotine dependence in service.

6.  Entitlement to service connection for sinusitis, to 
include as due to nicotine dependence in service.

7.  Entitlement to service connection for tinnitus, to 
include as due to nicotine dependence in service.

8.  Entitlement to service connection for sleep apnea, to 
include as due to nicotine dependence in service.

9.  Entitlement to service connection for heart disease, to 
include as due to nicotine dependence in service.

10.  Entitlement to service connection for ulcers, to include 
as due to nicotine dependence in service.

11.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to nicotine 
dependence in service.

12.  Entitlement to service connection for gout, to include 
as due to nicotine dependence in service.

13.  Entitlement to service connection for arthritis, to 
include as due to nicotine dependence in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel




INTRODUCTION

The veteran had verified military service from November 1958 
to October 1962.  The veteran has also reported that he had 
Reserve or National Guard service from 1962 to 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

In his June 1998 Notice of Disagreement, the veteran stated 
that he sought a personal hearing in conjunction with this 
appeal.  However, in his Substantive Appeal, received by the 
RO in October 1998, the veteran indicated that he did not 
want a hearing, and a February 1999 Report of Contact 
reflects that his representative confirmed in November 1998 
that he did not want a hearing.  The hearing request is 
therefore deemed withdrawn.


REMAND

In a February 1998 statement, the appellant reported 
treatment at the Allen Park (Detroit) VA Medical Center 
(VAMC) and the Ann Arbor, Michigan VAMC for all of the 
disabilities listed above, except for hypertension and 
diabetes mellitus, and he indicated that he had been 
"disabled" since 1970.  It is unclear from this statement 
as to whether the veteran has been treated at a VA facility 
since 1970.  While the veteran submitted several VA treatment 
records from 1992 and 1996 with his original claim, the 
record does not reflect that the RO has attempted to retrieve 
the entire body of VA treatment records perhaps dated as 
early as 1970.  Also, as the 1996 VA treatment records 
reflect treatment for hypertension and diabetes mellitus, the 
Board finds that adjudication of the claims for service 
connection for those disabilities should be deferred until 
the noted VA treatment records, if available, are obtained.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, while the veteran's DD Form 214 reflects active 
military service from November 1958 to October 1962, his 
service medical records include medical reports from as late 
as 1965.  It appears that the veteran may have been in the 
Reserves or National Guard at this time as in his original 
application, he indicated that he had such service from 1962 
to 1966.  The RO should ensure that all relevant service 
dates are verified.  

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide information 
concerning the dates of treatment at any 
VA facility since 1970.  Upon receipt of 
that information, the RO should attempt 
to obtain such records.  Specific 
requests for records of treatment of the 
veteran beginning in 1970 should be made 
to the Allen Park VAMC and the Ann Arbor 
VAMC.  All records received from these 
facilities should be added to the 
veteran's claims file.  If no records are 
available, documentation to that effect 
should be added to the claims file, if 
possible.

2.  The RO should also contact the 
appropriate service department source and 
request verification of the veteran's 
military service subsequent to October 
1962 including any periods of active duty 
or active duty for training.

3.  Then, the RO should readjudicate the 
veteran's claims for service connection 
for diabetes mellitus, hypertension, 
asthma, bronchitis, emphysema, sinusitis, 
tinnitus, sleep apnea, heart disease, 
ulcers, GERD, gout, and arthritis, all to 
include as due to nicotine dependence in 
service.  If the determination of any of 
these claims remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before the case is 
returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran until he is so notified by 
the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



 



